MEMORANDUM **
Benigno Martinez-Cruz appeals his sentence imposed following his guilty plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326(a). He contends that pursuant to United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), this case should be remanded for resentencing under the advisory United States Sentencing Guidelines. He also contends that his waiver of his right to appeal his sentence should not be enforced because he was incorrectly advised that the Sentencing Guidelines were mandatory, and so his guilty plea was not knowing and voluntary. This contention is foreclosed by our recent decision in United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.